      Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHER DISTRICT OF NEW YORK

  CAR-FRESHENER CORPORATION, et al.                  )
                                                     )
                            Plaintiffs,              )
                                                     )    Case No. 5:19-cv-01158-GTS-ATB
           v.                                        )
                                                     )    OBJECTIONS TO
  SCENTED PROMOTIONS, LLC, et al.                    )    MAGISTRATE’S ORDER RE:
                                                     )    MOTION TO VACATE
                            Defendants.              )    CLERK’S ENTRY OF DEFAULT
                                                     )


       Defendants Scented Promotions, LLC (“Scented Promotions”), Paulina Slusarczyk and

Slawomir M. Warzocha respectfully submit the following Objections to the Magistrate’s Order

Denying in Part their Motion to Vacate the Clerk’s Entry of Default as to each of them.




                                                i
 Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 2 of 12



                                TABLE OF CONTENTS
I.       Objections                                                                     1

      A. The Portion of the Magistrate’s Order Relative to Willful Default is Clearly   1
         Erroneous

      B. The Defendants Have A Meritorious Defense to Counts VI-XI of the               4
         Complaint Because the 2003 and 2013 Judgments Are Ambiguous, and the
         Magistrate’s Decision to the Contrary is Clearly Erroneous.

II.      Conclusion                                                                     8




                                            ii
     Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 3 of 12




                                TABLE OF AUTHORITES


Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57 (2d Cir. 1996)            1

Eksouzian v. Albanese No. CV 13-00728-PSG-MAN, 2015 WL 4720478 (C.D.          7
Cal. Aug. 7, 2015)

Pecarsky v. Galaxiworld.com, Ltd., 249 F.3d 167 (2d Cir. 2001)                4

Pennington v. City of Roch., No. 13-CV-6304, 2018 WL 3023383 (W.D.N.Y. June   1
18, 2018)

S.E.C. v. McNulty, 137 F.3d 732 (2d Cir. 1998)                                1

Simmons v. Sea Gate Ass’n, No. 12-CV-4949, 2013 WL 5774594 (E.D.N.Y. Oct.     1
24, 2013)

State Farm Mut. Auto. Ins. Co. v. Cohan, 409 F. App'x 453 (2d Cir. 2011)      4

Steiner v. Lewmar, Inc., 816 F.3d at 32 (2d Cir. 2016)                        4




                                               iii
        Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 4 of 12




   I.       Objections

         A. The Portion of the Magistrate’s Order Relative to Willful Default is Clearly
            Erroneous.

         The Second Circuit has interpreted “willfulness,” in the context of a default, as referring

to conduct that is more than merely negligent or careless. See S.E.C. v. McNulty, 137 F.3d 732,

738 (2d Cir. 1998); see also Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 60 (2d Cir.

1996) (requiring "bad faith, or at least something more than mere negligence, before rejecting a

claim of excusable neglect based on an attorney's or a litigant's error" and noting that even gross

negligence "does not necessarily preclude relief" from a default judgment). In this case, there is

no bad faith attributable to the Defendants’ default, and the record demonstrates that the

Defendants have been making diligent efforts to respond to the Complaint.

         The Magistrate’s decision to find willful default on these facts is clearly erroneous for

several reasons. First, applying the relevant case law to these circumstances demonstrates that

they do not fall within the scope of willfulness. For example, in Simmons v. Sea Gate Ass’n, No.

12-CV-4949, 2013 WL 5774594, at *5 (E.D.N.Y. Oct. 24, 2013) the court held that before a

finding of willfulness, “a court must be persuaded that the party made a strategic decision and

deliberately chose not to appear.” In Pennington v. City of Roch., No. 13-CV-6304, 2018 WL

3023383, at *8 (W.D.N.Y. June 18, 2018), the court held that a “default is ‘willful’ when it is

deliberate and not brought on by outside factors.” Finally in S.E.C. v. McNulty, 137 F.3d at 739,

the court reasoned that it may also find a default to have been willful “where the conduct of

counsel or the litigant was egregious and was not satisfactorily explained.” All of these cases

suggest the present facts do not support a finding of willful default. For example, Simmons

requires that the Defendants made a “strategic decision” to default. Clearly, that is not the case


                                                   1
      Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 5 of 12



on these facts which demonstrate the Defendants made contact with Plaintiffs’ counsel,

attempted to secure extension of time to answer, and made a settlement offer, in the face of very

trying circumstances including the pregnancy of defendant Paulina Slusarczyk and the death of

defendant Michael Warzocha’s brother, and the difficulties in locating and retaining New York

counsel. The fact that the Defendants have meritorious defenses against all of the claims in the

Complaint makes the Magistrate Judge’s finding particularly brutal. Indeed, it would be

strategically hurtful to the Defendants to default, instead of presenting their meritorious defenses.

Common sense mitigates against a finding that the Defendants in this case made a “strategic

decision” to default.

           The Pennington case holds that a default brought on by “outside factors” is not a willful

default. Here the Defendants have demonstrated that their default was brought on by outside

factors and therefore is not willful. As recounted in the motion papers, Mr. Warzocha had been

preoccupied by the death of close family member, namely his brother. In fact, Mr. Warzocha

was out of the country, in Poland, during the time when a response to the Complaint was coming

due pursuant to Plaintiffs’ meager ten (10) day consented-to extension. Furthermore, Ms.

Slusarczyk had been pregnant, and understandably needing to focus on her health and the health

of her unborn child. Despite knowing these facts, the Plaintiffs were unwilling to agree to an

adequate amount of time for the Defendants to respond in the Complaint. All of the forgoing are

“outside factors” the precipitated the default in this case, tending to show that the default was not

willful.

           The Magistrate’s decision is also clearly erroneous in holding that the Defendants did not

satisfactorily explain the circumstances of default. The motion papers clearly explained that

while Mr. Warzocha had been working with an attorney in Nevada, who is not admitted to



                                                    2
      Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 6 of 12



practice in the state of New York, or in this Court, he was unable to retain New York counsel to

represent the Defendants in this matter until he secured representation by undersigned counsel.

The record demonstrates that Mr. Warzocha made several attempts, either through his Nevada

attorney or by himself personally, to avoid default by attempting to secure adequate extensions

of time to respond to the Complaint. Not only that, Defendant Warzocha engaged Plaintiffs’

counsel in settlement discussions and in fact made an offer of settlement, which was rejected by

the Plaintiffs, without counteroffer. Thus, the Magistrate’s decision is clearly erroneous in its

contention that none of the Defendants supplied an explanation for their default. In point of fact,

none of the Defendants were represented by New York counsel until they retained undersigned

counsel. When the Defendants retained undersigned counsel, they immediately authorized the

filing of the present motion and sought to defend this matter on the merits. Even though the

Defendants had no representation, they attempted to obtain extensions to respond to the

Complaint. Such attempts are hardly the acts of a party willfully defaulting. The lack of New

York counsel, as well as the trying personal circumstances of defendants Warzocha and

Slusarczyk are satisfactory explanations of the default with respect to all Defendants.

       Finally, the Magistrate erroneously over-relies on the fact that since Mr. Warzocha and

his company were found in default in a previous action between the parties. The Magistrate

characterizes the prior default as “probative” of his current decision. However, in this case, the

Defendants have all provided satisfactory explanations of their default, which was caused by

outside factors and not a strategic decision. Every motion should be decided on the facts of that

particular case without reference to the events of prior cases. What happened in prior cases

between these parties is simply irrelevant to the issues at hand in this motion and the

Magistrate’s reliance on these facts from prior cases is clearly erroneous.



                                                 3
      Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 7 of 12




       B. The Defendants Have A Meritorious Defense to Counts VI-XI of the Complaint
          Because the 2003 and 2013 Judgments Are Ambiguous, and the Magistrate’s
          Decision to the Contrary is Clearly Erroneous.

       "In order to make a sufficient showing of a meritorious defense . . . , the defendant need

not establish [its] defense conclusively, but [it] must present credible evidence of facts that

would constitute a complete defense." State Farm Mut. Auto. Ins. Co. v. Cohan, 409 F. App'x

453, 456 (2d Cir. 2011). "The test of such a defense is measured not by whether there is a

likelihood that it will carry the day, but whether the evidence submitted, if proven at trial, would

constitute a complete defense." Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 173 (2d Cir.

2001). Here, the ambiguity of the prior judgments, coupled with uncontroverted facts

demonstrate that the Defendants have a meritorious defense to these counts in the Complaint.

       The Magistrate clearly erred in holding the language of the prior judgments to be

unambiguous. The Magistrate cited Steiner v. Lewmar, Inc., 816 F.3d at 32 (2nd Cir. 2016) for

the proposition that a contract is ambiguous if it is “reasonably susceptible of more than one

interpretation,” and unambiguous if it has “a definite and precise meaning, unattended by danger

of misconception in the purport of the [contract] itself, and concerning which there is no

reasonable basis for a difference of opinion.” Applying this standard to the language of the prior

judgments, it is clear they are reasonably susceptible to more than one interpretation. The

relevant language is as follows (with emphasis added):

               ORDERED AND ADJUDGED that Defendants shall
               IMMEDIATELY cease all use of, and reference to, “LITTLE
               TREE,” “LITTLE TREES,” “MAGIC TREE,” and “CAR
               FRESHENER,” or the phonetic equivalents, with or without
               punctuation between the words, as those terms are used to describe
               Plaintiffs’ trademarks with registration numbers 675,796; 798,701;
               1,017,831; and 1,990,039, to promote or refer to air fresheners on
               Defendants' web sites, meta tags, search engine listings, any form
               of advertising or promotional materials, packaging, and products[.]

                                                  4
      Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 8 of 12




       Based on this language, the Complaint then lists the following alleged violations of this

provision of the Judgments:


               a) The use of "little tree" in hidden text on the homepage of
               www.scentedpromo.com;
               b) The use of "little tree" in hidden text on the "Fragrance" page of
               www.scentedpromo.com;
               c) The use of "little tree" in hidden text on the "Our Products" page
               of www.scentedpromo.com;
               d) The use of "Car Freshener" on the "About Us" page of
               www.scentusa.com;
               e) The use of "Car Freshener" on the "About Us" page of
               www.smellycharms.com;
               f) The use of "Car freshener" on a rack card depicted on the
               "Customized Air Fresheners" page of www.smellycharms.com;
               g) The use of the hashtag "#carfreshener" by Scent USA in two
               distinct promotional posts on Instagram;
               h) The use of the hashtag "#notthelittletree" by Scent USA in a
               different promotional post on Instagram; and
               i) The use —continuing to this day — of "Car Freshener" on the
               "About Us" page of www.midasusa.com.

       The uses of “car freshener” identified in items d-f and i were all uses of such term as a

nominative fair use, and the Plaintiffs do not deny that such uses constitute nominative fair use.

The Plaintiffs contend that any use of the terms LITTLE TREE,” “LITTLE TREES,” “MAGIC

TREE,” and “CAR FRESHENER,” is a violation of the prior judgments, regardless of whether

the use is as a trademark or not. Defendants argue that none of these uses were uses as a

trademark in an attempt to infringe the Plaintiffs’ mark or otherwise trade-off the Plaintiffs’

purported goodwill. The Magistrate rejected this argument; but, his conclusion on this point is

clearly erroneous. As noted in the underlined portions of the judgment language above, the

judgments prohibit the use of certain terms “as those terms are used to describe Plaintiffs’

trademarks with registration numbers 675,796; 798,701; 1,017,831; and 1,990,039, to promote or



                                                 5
      Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 9 of 12



refer to air fresheners.” Thus, in order for those words to have meaning, they must limit the uses

of LITTLE TREE,” “LITTLE TREES,” “MAGIC TREE,” and “CAR FRESHENER,” to

trademark usages; otherwise, the underlined phrase is superfluous, if every usage, regardless of

whether it is a usage as a trademark or not, is a violation of the prior judgments as the Plaintiffs

contend. At the very least, the meaning of the phrase “as those terms are used to describe

Plaintiffs’ trademarks with registration numbers 675,796; 798,701; 1,017,831; and 1,990,039, to

promote or refer to air fresheners” is reasonably susceptible to more than one interpretation.

Therefore, the Magistrate’s conclusion that the language of the prior judgments is not ambiguous

is clearly erroneous and the Defendants objections to this portion of the Order should be

sustained.

       As to items a-c on this list, the Defendants note that use in “hidden text” is not one of

activities that is prohibited by the plain language of the Judgments; and, that there is no evidence

that this “hidden text” has even been seen by any consumer. The Plaintiffs claim they are owed

$30,000 for instances of hidden text on the Defendants’ websites, when there is absolutely no

proof that any consumer ever saw the hidden text. We now know that the Plaintiffs’ agent, Ms.

Waite –Holland, performed some type of manipulation of the websites at issue to make this

“hidden text” visible. While Plaintiffs argue that the issue of “hidden text” was at issue in the

2013 action, they concede such language is not part of the terms of the judgment in that case.

Even assuming arguendo that the Defendants intended to have the hidden text on their website,

which the Defendants do not concede, in order for this to be a “use” it would have to accomplish

some purpose. The hidden text accomplishes no purpose, and the Plaintiffs have failed to

demonstrate that any consumer saw it. Moreover, as discussed above, any use that violates the

prior judgments has to be a use as a trademark, in order for all the language in the prior judgment



                                                  6
     Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 10 of 12



to have effect and be non-superfluous. For all these reasons, the prior judgments are “reasonably

susceptible of more than one interpretation” as applied to the instances of hidden text, and the

Magistrate’s decision that the prior judgments are unambiguous is clearly erroneous.

       The Defendants note that the “hashtags” identified in items g and h are also not

encompassed within the scope of the plain terms of the Judgments; and, there is no evidence that

these hashtags constitute trademark usage. Hashtags, merely identify messages on a specific

topic and do not have source-identifying power. Other courts have endorsed this finding. For

example, in Eksouzian v. Albanese No. CV 13-00728-PSG-MAN, 2015 WL 4720478 (C.D. Cal.

Aug. 7, 2015), two competing manufacturers and sellers of compact vaporizer pens reached a

settlement agreement to resolve a prior trademark dispute involving use of the term CLOUD.

The parties then engaged in further litigation over enforcement of their settlement agreement.

The Eksouzian court held that a party did not breach the settlement agreement by using

#cloudpen on social media because “hashtags are merely descriptive devices, not trademarks,

unitary or otherwise, in and of themselves.” As discussed above, the prior judgments require that

any potentially violative uses be uses as a trademark, otherwise the phrase “as those terms are

used to describe Plaintiffs’ trademarks with registration numbers 675,796; 798,701; 1,017,831;

and 1,990,039, to promote or refer to air fresheners” has no meaning and is superfluous. Since

hashtags are merely descriptive devices and never trademarks, hashtags can never violate the

terms of the prior judgments. At the very least, the Defendants have demonstrated that the prior

judgments are reasonably susceptible to more than one interpretation on this issue, and therefore,

the Magistrate clearly erred in holding that the hashtags were unambiguous prohibited by the

prior judgments.




                                                 7
     Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 11 of 12



   II.      Conclusion

         For the reasons presented herein, the Defendants respectfully request that the Court

SUSTAIN their Objections to the Magistrate’s Order on their Motion to Vacate the Clerk’s Entry

of Judgment, and modify the Order on said motion to grant it in its entirety.




                                             Respectfully submitted,

                                             s/Byron A. Bilicki
                                             Byron A. Bilicki, Esq.
                                             Carl A. Hjort, III, Esq.
                                             The Bilicki Law Firm, P.C.
                                             1285 North Main Street
                                             Jamestown, NY 14701
                                             Phone: (716) 664-5600
                                             Email: babilicki@bilickilaw.com
                                             Counsel for the Defendants




                                                  8
     Case 5:19-cv-01158-GTS-ATB Document 26 Filed 04/27/20 Page 12 of 12




                                   CERTIFICATE OF SERVICE

               I hereby certify that on April 27, 2020, the foregoing Objections to Magistrate’s
Order Re: Motion to Vacate Clerk’s Entry of Default was electronically filed via CM/ECF in the
United States District Court for the Northern District of New York, and thereafter electronically
served upon:

                                    Bond, Schoeneck & King, PLLC
                                          One Lincoln Center
                                         Syracuse, NY 13202

                                   Louis Orbach - lorbach@bsk.com
                                  Liza R. Magley - lmagley@bsk.com




                                                            Respectfully submitted,

                                                            s/Carl A. Hjort, III

                                                            Carl A. Hjort, III




                                                9
